DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Applicant’s election without traverse of Species I in the reply filed on 09/15/2022 is acknowledged.
 	Claims 11 and 16-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II-V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/15/2022.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 10 recites “a modeling to perform modeling” at line 2. It appears modeling is an apparatus. It is unclear as to how the apparatus to perform apparatus. Examiner suggest to recite “a modeling unit to perform modeling”.
 	Claim 10 recites “a monitoring circuitry to monitor occurrence of a drop caused by the material after being melted remaining at a leading end of the material before being melted” at lines 4-6. It is unclear as to how the drop caused by the material after being melted if only a portion of material is being melted. It is also unclear as to how a drop caused by the material after being melted … before being melted. It appears the drop is detached and already melted then how is that the drop remaining at a leading end of the material before being melted.  It appears the language conflict with each other. As best understood, applicant refers to “a monitoring circuitry to monitor occurrence of a droplet caused by a portion of the material after being melted remaining at a leading end of the material” (this is not a proposed amendment).
 	Claim 10 recites “the drop has occurred” at line 7. It is unclear if drop refers to droplet detached or droplet formed. As best understood, applicant refers to “the droplet has occurred”. Examiner suggest to amend “drop” to “droplet”.
 	 Claim 10 recites “the modeling interrupts the modeling”. It is unclear as to how the modeling interrupts itself if the claim 10 at line 2 defines the modeling is applying a melted material to a workpiece. 
 	Claim 10 recites “the monitoring circuitry determines whether or not the drop has occurred on the basis of a dimension of the material after being melted remaining at the leading end of the material before being melted” at lines 10-12. It is unclear as to how the material after being melted remaining at the leading end of the material before being melted? It appears the language conflict with each other because the material is already being melted. In addition, the drop should be changed to droplet as explained above.


Allowable Subject Matter
 	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Examiner’s Comment
 	The closest prior art was Hearn et al. (US 2014/0131320). The prior art show that detect droplet detachment from the wire during a welding operation based on identification of a peak signature (abstract and para.0019). However, Hearn et al. is silent regarding the monitoring circuitry determines whether or not the drop has occurred on the basis of a dimension of the material after being melted remaining at the leading end of the material. 
 	Another close prior art was Yamazaki et al. (US 2010/0200553). The prior art show that a welding device having a detector for detecting constriction of a droplet (para.0092).
 	Another close prior art was Yamazaki et al. (US 2009/0242533). The prior art show that a welding device having a detecting unit (18) for detecting separation of droplet (para.0096).  
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761